Citation Nr: 1631410	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  11-31 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye condition, to include glaucoma (Grave's disease), claimed as secondary to service-connected sarcoidosis.

2.  Entitlement to service connection for depression, claimed as secondary to service-connected degenerative disc disease L5-S1.  

3.  Entitlement to service connection for seborrheic dermatitis, claimed as secondary to service-connected sarcoidosis.

4.  Entitlement to service connection for alopecia areata, resolved.

5.  Entitlement to service connection for fibromyalgia with joint pain, weakness, fatigue, and stiffness.

6.  Entitlement to service connection for post-concussion due to traumatic brain injury.

7.  Entitlement to service connection for numbness of the left upper arm, claimed as secondary to service-connected degenerative disc disease L5-S1.

8.  Entitlement to service connection for numbness of the right upper arm, claimed as secondary service-connected degenerative disc disease L5-51.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected sarcoidosis.

11.  Entitlement to service connection for sleep apnea.  

12.  Entitlement to a rating in excess of 10 percent for sarcoidosis. 
 
13.  Entitlement to a rating in excess of 20 percent for degenerative disc disease L5-S1.

14.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

15.  Entitlement to a compensable rating for radiculopathy of the right lower extremity.

16. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, June 2010, May 2011 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) is not currently within the scope of the Board's current action.  In this regard, it is noted that the Veteran perfected an appeal of that issue in July 2016.  However, the RO has not certified the issue to the Board.  Hence, it is not yet ripe for inclusion in this remand.  See 38 C.F.R. §§ 19.35, 19.35 (2015); Carter v. McDonald, 794 F.3d 1342, 1344 (Fed. Cir. 2015).  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The issues not withdrawn are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In July 2013 and June 2016, prior to the promulgation of a decision in the appeal, the Veteran and his representative informed the Board that a withdrawal of the appeal concerning the issue of entitlement to a TDIU is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a TDIU in July 2013.  His representative confirmed this withdrawal in a June 2016 Appellate Brief.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to a TDIU is dismissed.


REMAND

The Board has conducted a preliminary review of the regard with regard to the remaining issues, but has found that further action is needed before a final decision may be reached.  

Unscanned Documents

As preliminary matter, the Board notes that the Veteran's entire claims file is currently maintained in the VBMS and Virtual VA electronic databases.  It is assumed that the claims file originally consisted of paper documents.  On this basis, it appears that not all of the original paper documents were scanned into the electronic claims file.  Of particular note, a December 2011 statement of the case (SOC) refers to the Veteran having filed a notice of disagreement (NOD) on March 5, 2009.  That NOD could not be located in either the VBMS or Virtual VA file.  Likewise, a June 2013 SOC lists a June 28, 2011 NOD.  That NOD could also not be located in the claims file.  

Accordingly, upon remand, the AOJ must ensure that all paper records previously in the claims file have been scanned into the electronic record, including, but not limited to, the aforementioned NODs.  See Robinson v. McDonald, No. 15-0715, 2016 WL 3752395, at *12 (Vet. App. July 14, 2016).

Board Hearing

This matter must also be remanded to afford the Veteran a Board hearing.  He previously requested a hearing in VA Form 9s filed in December 2011, April 2013, and June 2013.  He expressly withdrew those hearing requests in May 2014.  More recently, however, the Veteran perfected an appeal by filing a VA Form 9 in July 2016, concerning the issue of service connection for PTSD.  In that VA Form 9, he marked the box stating that he wants to have a Board hearing by live videoconference.  That hearing has not been held, and the Veteran has not withdrawn the request.  

The Board notes that the issue of entitlement to service connection for PTSD is not currently within the scope of this remand.  However, the Veteran's July 2016 VA Form 9 applies to "the [SOC] and any [SSOCs] that my local VA office sent me."  Because this is inclusive of all prior SSOCs, it appears the Veteran has renewed his request for a hearing on the instant issues.  

Accordingly, the case is REMANDED for the following action:

1.  Review the entire claims file and ensure that all original paper documents have been scanned into the electronic file.  This should include an NOD received on March 5, 2009, and an NOD received on June 28, 2011.  

2.  Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  He and his representative must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


